Citation Nr: 1118178	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-02 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic headaches.

3.  Entitlement to service connection for a nose/sinus condition (also claimed as respiratory problems and residuals of a broken a nose).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1957.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Hartford, Connecticut.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

This case was previously remanded by the Board in September 2008 and April 2010 for further development.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for bilateral hearing loss, post-traumatic headaches and a nose/sinus condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Board notes at the outset that this case involves a rebuilt claims file.

The Veteran's DD 214 Form shows that he served on active duty in the United States Air Force from February 1953 to January 1957 in the 701st TAC Missile Wing.  The Veteran's military occupational specialty (MOS) was Vehicle Operator and he received the National Defense Service Medal and the Good Conduct Medal.

In statements presented in his August 2005 Claim and a November 2005 Statement, the Veteran has maintained that his bilateral hearing loss, post-traumatic headaches and nose/sinus condition began during his active duty service.  The Veteran reported he sustained a concussion during his active duty service when he was a passenger in a truck that was towing a B-61 Matador Missile and the truck tipped over.  The Veteran stated that he was hospitalized as a result of this accident for four days at the 701st Hospital Wing in Wiesbaden, Germany and since this time he has had serious recurrent headaches.  The Veteran also noted having been exposed to jet engine and propeller noises during his active duty service and that he currently wears hearing aids.  The Veteran also stated he flew in planes quite a bit.  The Veteran also reported that he had broken his upper nose during active duty service in a fall out drill, at which time the steel pot on his helmet liner slid forward and hit the bridge of his nose.  The Veteran stated that his nose aches in cold weather and when wearing eye glasses and he also has problems breathing.

The Veteran also indicated in his August 2005 Claim that he received treatment for his bilateral hearing loss from 1983 to the present at the VA medical center in West Haven, Connecticut and that he received treatment for his nose/sinus condition and headaches from 1946 to 2005 at the 701st Hospital Wing in Wiesbaden, Germany, at the VA and at a private facility.  In his November 2005 Statement, the Veteran also stated that if these service medical records were burned, the VA should refer to the 701st TAC Missile Wing logbook during the winter of 1955.

The RO initially made an attempt in August 2005 to obtain the Veteran's service medical and service personnel records from the National Personnel Records Center (NPRC), but the NPRC failed to respond.  In its September 2008 decision, the Board instructed the RO to again contact the NPRC and request a search for any and all records, if available.  The Board also instructed the RO to contact the United States Air Force Military Personnel Center (AFPC) for any information they may have regarding the Veteran.  Lastly, the Board instructed the RO to obtain the Veteran's service treatment records from the 701st Hospital Wing in Wiesbaden, Germany.

In October 2008, the RO submitted its second request to the NPRC as well as a request to the AFPC in an effort to obtain the Veteran's service medical and personnel records as well as all of his inpatient medical records from the 701st Hospital Wing in Wiesbaden, Germany.  In November 2008, the NPRC provided the RO with the Veteran's DD 214 Form and indicated that the rest of the Veteran's records were destroyed in a fire.  In a letter dated May 2009, the AFPC indicated it could not process the RO's request for the Veteran's service medical records because the requested records were not maintained at the AFPC.

In another decision dated April 2010, the Board instructed the RO to obtain all VA treatment records from the West Haven VA medical center for the dates of alleged treatment for hearing loss (from 1983 to the present) and for the alleged dates of treatment for the Veteran's nose/sinus condition and post-traumatic headaches.  The Board also instructed the RO to again contact the NPRC and request a search for: (1) any and all information regarding treatment in service at the 701st Hospital Wing for a concussion or an injury to the nose during the Veteran's active duty service; and (2) any and all information regarding treatment for a concussion or an injury to the nose while the Veteran was assigned to the 701st TAC Missile Wing (USAFE) during the winter of 1955 (as indicated by the Veteran), if available.

The RO submitted a request to the West Haven VA medical center in May 2010 in order to obtain VA treatment records from 1983 to the present for the Veteran's bilateral hearing loss and VA treatment records from 1957 to the present for the Veteran's nose/sinus disorder and post-traumatic headaches.  The RO received a response in October 2010 indicating that after a thorough search of the files and archived records at the West Haven VA medical center and record storage facility at the Newington, Connecticut VA medical center, none of the requested records could be located.

The RO obtained VA treatment records from the West Haven VA medical center in May 2010 which covered the period March 2005 to October 2007.  A May 2005 VA treatment record indicates the Veteran was diagnosed as being hearing impaired and was using hearing aids.

The RO also submitted a request in May 2010 to the NPRC in order to obtain morning reports for the 701st Tactical Missile Wing (USAFE) from January 1955 to March 1955 as well as inpatient clinical records from the 701st Hospital Wing, Wiesbaden, Germany containing remarks pertaining to the injury to the Veteran's nose/sinus and his concussion.  The NPRC indicated that no search was possible based on the information furnished as the index of retired records at the NPRC did not list the requested unit.  Based on the information submitted by the NPRC, the RO concluded in an August 2010 memorandum that the Veteran's service treatment records were unavailable.  The RO also indicated that all procedures to obtain the records from NPRC were followed.

A 10-day letter was sent to the Veteran in February 2011 informing him that after attempting to obtain his service medical records from the NPRC, the West Haven VA medical center and the storage facility at the Newington VA medical center, the RO was unable to obtain his service medical records.

With the exception of VA treatment records from March 2005 to October 2007, the Veteran's service treatment records and other relevant post-service treatment records are unavailable.  The Board notes that in cases where a claimant's service treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case, including the obligation to search alternate sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).

The RO is directed to Washington v. Nicholson, 19 Vet. App. 362 (2005) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where specific records are missing.  The RO's attention is also called to Daye v. Nicholson, 20 Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 (1992) as to the requirement that VA advise claimants of alternate sources of evidence which may be utilized in cases where service records are missing. It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his complete service treatment records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  

A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records and insurance examinations.  See VA Adjudication Procedure Manual, Manual M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27 (December 13, 2005). In this regard, the RO should provide the Veteran appropriate notice and attempt to reconstruct the service treatment records through alternative means, if necessary.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran asserted throughout the record that he had been exposed to jet engine and propeller noises during his active duty service and that he currently wears hearing aids.  The Veteran also stated he flew in planes quite a bit.  Furthermore, a May 2005 VA treatment record indicates the Veteran was diagnosed as being hearing impaired and was using hearing aids.  The Veteran's DD 214 Form indicates his MOS was as a Vehicle Operator.

The Board notes that the Veteran is competent to testify to his in-service exposure to varying types and levels of noise during service.  Moreover, the Veteran's service record further supports the Veteran's history of exposure to loud noise in service.  Considering the unavailability of the Veteran's treatment record, and giving due consideration to the places, types and circumstances of the Veteran's service, the Board accepts as credible the Veteran's contentions that he was exposed to loud noise during his active duty service as a Vehicle Operator.  See 38 U.S.C.A. § 1154(a) (West 2002).

There is no VA etiology examination of record with respect to the Veteran's claimed bilateral hearing loss.  As the record establishes current bilateral hearing loss symptomatology, a VA examination is required to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.

With respect to the Veteran's claim of entitlement to service connection for post-traumatic headaches, the Veteran indicated throughout the record that he sustained a concussion during his active duty service when he was a passenger in a truck that was towing a B-61 Matador Missile and the truck tipped over.  The Veteran also stated he was hospitalized as a result of this accident for four days at the 701st Hospital Wing in Wiesbaden, Germany and since this time he has had serious recurrent headaches.  The Veteran's DD Form 214 reveals his MOS was as a Vehicle Operator.

The Board observes that the Veteran is competent to attest to his accounts of driving or riding as a passenger in trucks during his active duty as well as the sequence of events that led to him sustaining a head injury during a truck accident in service.  Considering the unavailability of the Veteran's service treatment, and giving due consideration to places, types and circumstances of the Veteran's service as shown by his service record, the Board accepts as credible the Veteran's contentions that he sustained a head injury when he was involved in a truck accident in service as a Vehicle Operator.  Id.

There is no VA etiology examination of record with respect to the Veteran's claimed post-traumatic headaches.  As the evidence of record establishes the existence of a post-traumatic headaches symptomatology, a VA examination is required to determine the nature and etiology of the Veteran's claimed post-traumatic headaches.

With respect to the Veteran's claim of entitlement to service connection for a nose and sinus condition, the Veteran reported that he had broken his upper nose during active duty service in a fall out drill, at which time the steel pot on his helmet liner slid forward and hit the bridge of his nose.  The Veteran stated that his nose aches in cold weather and when wearing eye glasses, and that he also has problems breathing.

The Board notes that the Veteran is competent to attest to the sequence of events that led to his injury to his nose in service.  Considering the unavailability of the Veteran's service treatment record, and given that the places, types, and circumstances of the Veteran's service would require the Veteran to participate in fall out drills with the use of proper gear and equipment, including the wearing of a helmet as described by the Veteran, the Board accepts as credible the Veteran's contentions that he sustained an injury to his nose in service while wearing his military issued helmet.  Id.

There is no VA etiology examination of record with respect to the Veteran's claimed nose/sinus condition.  As the record establishes current nose/sinus condition symptomatology, a VA examination is required to determine the nature and etiology of the Veteran's claimed nose/sinus condition.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be advised, in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e), that given the unavailability of his complete service treatment records, he may submit alternative types of evidence (including, but not limited, the following: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where the Veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations, etc.), to substantiate his claims for service connection.  Any information and/or evidence (lay or medical) submitted and/or sufficiently identified by the Veteran in response thereto should be associated with the claims folder

2. After the above action has been accomplished in paragraph 1, to the extent possible, schedule the Veteran for a VA examination to determine that nature and etiology of any hearing loss found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The examiner must be informed that the Board accepts as credible the Veteran's contentions that he was exposed to loud noise during his active duty service as a Vehicle Operator.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, including audiometric testing, of the bilateral hearing loss, and any other tests deemed as necessary.

The examiner should then provide an opinion addressing the following question:  Accepting as credible the Veteran's statement that he was exposed to loud noise during his active duty service as a Vehicle Operator, is it at least as likely as not (a 50 percent probability or greater) that any disorder manifested by hearing loss, in either ear, originated from, or was otherwise caused by, the in-service noise exposure as reported by the Veteran?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

3. After the above action has been accomplished in paragraph 1, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any headaches, including post-traumatic headaches, found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The examiner must be informed that the Board accepts as credible the Veteran's statements that he sustained a head injury when he was involved in a truck accident in service as a Vehicle Operator.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Accepting as credible the Veteran's statements that he sustained a head injury when he was involved in a truck accident in service as a Vehicle Operator, and assuming the symptomatology of headaches occurred at the time of that accident in service and continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that any current diagnosis of a headache condition, including post traumatic headaches, is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of a headache condition, including post traumatic headaches, had its onset during service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

4. After the above action has been accomplished in paragraph 1, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any disorder of nose/sinus found to be present.  The examiner should specifically identify all diagnoses based on sound medical principles.  The examiner must be informed that the Board accepts as credible the Veteran's statements that he sustained an injury to his nose in service while wearing his military issued helmet.  The Veteran's claims folder, including a copy of this REMAND, should be made available to the examiner and reviewed in conjunction with the study in this case.  The examination report should include a review and discussion of the Veteran's medical history as well as a comprehensive evaluation, and any tests deemed as necessary.

The examiner should then provide an opinion addressing the following questions:  Accepting as credible the Veteran's statement that he sustained an injury to his nose in service while wearing his military issued helmet, and assuming the symptomatology of pain and breathing problems occurred at the time of that in service injury and continued to occur after service as reported by the Veteran, is it at least as likely as not (a 50 percent probability or greater) that the any diagnosis of a disorder of the nose and sinuses is related to those symptoms?  In the alternative, is it at least as likely as not (a 50 percent probability or greater) that any diagnosis of a disorder of the nose and sinuses had its onset during service, or was otherwise caused by his military service in any way?

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

5. Once the above actions have been completed, readjudicate the claims.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



